Citation Nr: 1518926	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  12-15 414	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches, to include as secondary to claimed TBI and service-connected deviated nasal septum.

3.  Entitlement to service connection for tinnitus, to include as secondary to claimed TBI and service-connected deviated nasal septum.

4.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a right clavicle fracture with arthritis.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



ATTORNEY FOR THE BOARD

M. Peters, Counsel


REMAND

The Veteran had active duty service from November 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  It also comes on appeal from a December 2014 decision by the Wichita, Kansas RO.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

With respect to the Veteran's service connection claims, after a Board remand in November 2013, the Veteran underwent VA examinations for his claimed TBI, tinnitus, and headaches.  The examinations were conducted in May and June 2014, and the Veteran was diagnosed with tinnitus and headaches, but not with TBI.  Specifically, the Veteran was not shown to have any TBI symptoms and the examiners noted that there was no evidence of an in-service TBI.  

The Board notes that the Veteran has been diagnosed with a deviated nasal septum and right clavicle disability as a result of an injury sustained during a karate tournament where the Veteran was hit in the nose, resulting in a fracture and his deviated septum.  He was knocked unconscious and fell, at which time he sustained a fracture of his right clavicle.  

Accordingly, because the examiners did not address this in-service injury, the medical opinions appear to have been based, in part, on an inaccurate factual predicate.  A remand is therefore necessary in order to obtain a new VA examination of the Veteran's claimed disorders, and to obtain opinions based on these facts.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

With respect to the Veteran's right shoulder claim, he underwent a VA examination in May 2014.  In April 2014 VA physical therapy records indicate that the Veteran reported increased mobility and decreased pain in warmer weather; in a November 2014 treatment record, the Veteran reported increased pain in colder weather; the doctor noted that his range of motion of his right shoulder was "approximately 60 degrees."  

Based on this evidence, the Board finds that a new VA examination is necessary as the May 2014 examiner did not address the discrepancy in range-of-motion findings during cold weather versus warm weather.  (Efforts should be made to schedule the Veteran's examination of his right shoulder during colder weather so the reported increased severity can be documented.  See Id.; see also Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).)

Finally, on remand, all ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Wichita VA Medical Center, or any other VA medical facility where the Veteran may have received treatment since December 2014 and associate those documents with the record.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed TBI, headaches, and/or tinnitus, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the record and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination to determine whether the Veteran has any current residuals of a traumatic brain injury (TBI), including headaches and/or tinnitus.  The record must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the record and examination and testing, the examiner should state specifically whether the Veteran has any residuals of a TBI.  

The examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his claimed TBI.  The examiner must specifically indicate what, if any, cognitive, emotional/behavioral, and physical dysfunctions are present as a result of any TBI.  

Thereafter, the examiner should opine as to whether any residuals of a TBI more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service, to include the incident when the Veteran was hit in the face during a karate tournament.  

Next, the examiner should address whether the Veteran has any headache disorder or tinnitus.  The examiner should additionally opine whether the Veteran's headache disorder and/or tinnitus is a residual of a TBI, or whether either is a separately distinct disability.  The examiner should specifically discuss the findings in the May 2014 examinations in addition to his/her own examination with respect to the presence of those claimed disorders.

If a headache disability or tinnitus is not a residual of a TBI, but rather separately distinct disabilities, the examiner should opine whether either is more likely, less likely, or at least as likely as not related to the Veteran's military service, to include the karate injury.  

Additionally, regarding the Veteran's tinnitus, the examiner should address any acoustic trauma the Veteran may have experienced during military service as a possible alternative cause.

The examiner should also state whether any tinnitus or headache disability is more likely, less likely, or at least as likely as not (a) caused by, or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected deviated nasal septum.

With regard to the claimed disorders, the examiner should specifically address the Veteran's lay statements regarding onset of symptomatology and continuity of symptomatology since military service.  The examiner should additionally address the conclusions and findings of the previous VA examiners, as well as any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  Detailed medical reasons should be provided for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service.  (If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.)

4.  Schedule the Veteran for a VA examination to determine the current severity of his right clavicle disability.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  (Efforts should be made to schedule this examination during colder weather.)

The examiner should provide findings necessary to apply pertinent rating criteria, including range-of-motion testing, and provide commentary regarding functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups and those experienced during cold weather, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically.


5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

